Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED OFFICE ACTION
       This Office Action is in response to the papers filed on 29 September 2022.

APPLICANT’S ELECTION
Applicants’ election without traverse of Group I (Claims 1-11; drawn to a method for producing antigen-specific T cells) in the reply filed on 29 September 2022 is acknowledged. Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

   PRIORITY
    The Applicant claims priority to JP2019-138480 filed on 29 July 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuyama et al. (Vγ9Vδ2 T cell cytotoxicity against tumor cells is enhanced by monoclonal antibody drugs—Rituximab and trastuzumab. Int. J. Cancer: 122, 2526–2534; 2008).


To inhibit perforin-mediated cytotoxicity, Vγ9Vδ2 T cells were incubated with Concanamycin A (Sigma) at 100 ng/ml for 2 hr at 37°C and washed twice prior to coculture (page 2527, right column, second paragraph of “Blocking Studies”). 

Vγ9Vδ2 T cells are obtained from peripheral blood mononuclear cells (page 2527, left column, second paragraph). Therefore as Vγ9Vδ2 T cells are (peripheral blood) mononuclear cells. The Instant Specification identifies Concanamycin A as a cytotoxic inhibitor ([0046]). Examiner notes the art teaches cells are cultured in media (see page 2526, right column, last paragraph). Because the art cultures (hence, stimulates) cells in a media comprising a cytotoxic inhibitor, it anticipates the claimed method.

Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).

Claim 1  is rejected (claim 1).

The art teaches Concanamycin A inhibits perforin-mediated cytotoxicity (supra). Therefore claim 2 is included in this rejection (claim 2).

Concanamycin A reads on claims 3-4 (claims 3-4).

The art identifies Vγ9Vδ2 T cells as lymphocytes circulating in human blood (first paragraph page 2526). Therefore the cells are lymphocytes. Claim 5 is included in this rejection (5).  

The prior art teaches the disclosed T cells are obtained from peripheral blood mononuclear cells (see page 2527, left column, second paragraph). Therefore claim 6 is included in this rejection (claim 6).

Therefore Applicant’s Invention is anticipated as claimed.

Claims 1-7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris et al. (Multiple Effector Functions Mediated by Human Immunodeficiency Virus-Specific CD4+ T-Cell Clones. Journal of Virology Volume 75, Issue 20, 15 October 2001, Pages 9771-9779) as evidenced by Britannica (T cells; pages 1-2).


Norris et al. generate CD4+ T-cell clones specific for Gag from HIV-1-infected persons with vigorous Gag-specific responses detectable in peripheral blood mononuclear cells (Abstract). Said clonal cells are obtained from peripheral blood mononuclear cells (PBMCs) (page 9772, left column, second paragraph). Therefore the cells are mononuclear cells. Norris analyzes IFNγ production (see page 9772, tight column, second paragraph). For the concanamycin A inhibition experiments, the cloned cells were first incubated with concanamycin A for 1 h prior to the addition of B-LCL and antigen. Norris teaches the following (see page 9775, left column second paragraph):
Concanamycin A and brefeldin A have been used as inhibitors of perforin-mediated and Fas-mediated cytotoxicity, respectively, to differentiate between these two mechanisms of lysis (24). Concanamycin A, an inhibitor of vacuolar-type H+- ATPase, accelerates degradation of perforin by increasing the pH of lytic granules. Brefeldin A inhibits intracellular glycoprotein transport and was shown to selectively block Fas-mediated killing. Anti-Fas antibody can also block Fas-mediated killing (55). We found that concanamycin A could abrogate lysis in a dose-dependent fashion in the clone from subject CTS-01 (Fig. 8A). Brefeldin A and anti-Fas antibody over the same concentration range showed no effect on cytolytic activity. To demonstrate that the clones retained functions other than perforin secretion in the presence of concanamycin A, we quantitated IFN- production in the presence of concanamycin A in the clone from subject AC-25 (Fig. 8B). At the highest concentration of concanamycin A, IFN- production was abrogated. However, IFN- production was unaffected over a range of concentrations of concanamycin A that resulted in complete abrogation of lysis (Fig. 8C), supporting the notion that perforin secretion was selectively inhibited by concanamycin A. These results imply that the Gag-specific T helper cell responses utilized a perforin-dependent pathway in killing targets.

Therefore the art incubates (hence, stimulates) Gag-specific T with Concanamycin A (a perforin inhibitor; a cytotoxic inhibitor) and antigen. Because the art cultures (hence, stimulates) cells in a media comprising a cytotoxic inhibitor, it anticipates the claimed method. Therefore claim 1 is anticipated (claim 1). Concanamycin A reads on claims 2-4 (claims 2-4). As evidenced by Britannica, T cells are lymphocytes. Therefore claim 5 is included in this rejection (5).  Said clonal cells are obtained from peripheral blood mononuclear cells (PBMCs) (page 9772, left column, second paragraph). Therefore claim 6 is rejected (claim 6). The art teaches the Gag protein is an HIV protein. Therefore it is interpreted to be a viral antigen (claim 7). Claim 10 does not require antigen be present in the media recited in claim 1. As set forth above, the art teaches cells have been stimulated with Gag and cultured with antigen. Therefore claim 10 is included in this rejection (claim 10). HIV Gag reads on claim 11 (claim 11).

Therefore Applicant’s invention is anticipated as claimed.

Claims 1, 5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ashton-Rickardt et al. (Induction of Immunity Using Inhibitors of Granzymes. Patent 7326692 2008) as evidenced by Kleivland (Peripheral Blood Mononuclear Cells. The Impact of Food Bioactives on Health: in vitro and ex vivo models. Chapter 15. 2015, pages 161-167).

Ashton-Rickardt provides methods for enhancing host immunity to a virus and/or a cancer and methods for enhancing the cytotoxic T-cell (CTL) mediated immune
responses by providing granzyme B inhibitors to subject (Abstract). The art teaches the following (Column 5, lines 32-38):
It is contemplated that isolated human CTL’s will be isolated and exposed in culture to a leader sequence-granzyme inhibitor fusion protein, such as, for example, a leader sequence-PI9 protein or a leader sequence-PI9 mimetic. The CTL’s will takeup the granzyme inhibitor and the CTL can be re-introduced into a human subject needing the therapy.

Therefore the art teaches an embodiment comprising isolating T cells and exposing (hence stimulating) said cells to a granzyme inhibitor (hence, a cytotoxic inhibitor) in a culture. Because cell culture is performed in solution, medium must be present. As evidenced by Kleiveland, T cells are peripheral blood mononuclear cells (hence, mononuclear cells; page 162, first paragraph). Because the prior art teaches stimulating mononuclear cells in a medium containing cytotoxic inhibitor, claim 1 is anticipated. Therefore claim 1 is anticipated (claim 1).

The art identifies CTLs as lymphocytes (cytotoxic T-lymphocytes; Abstract).  Therefore the cells are lymphocytes. Claim 5 is anticipated (claim 5).

The art teaches the use of CTLs specific for LCMV (lymphocytic Choriomeningitis Virus) (see Example 12). LCMV is interpreted to be a viral antigen. Therefore claim 7 is included in this rejection (claim 7). Because the cells are specific for said viral antigen, they are interpreted to have been stimulated with said antigen. Therefore claim 10 is included in this rejection (claim 10).

Therefore Applicant’s invention is anticipated as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Ashton-Rickardt et al. in view of Slanetz et al. (T Cell Compositions For Immunotherapy. WO2018/0057152).

Claim 7 is rejected on the grounds set forth above. The teachings of Ashton-Rickardt et al. are reiterated. The art teaches the use of cells that are specific for LCMV (a viral antigen). Ashton-Rickardt also disclose the following (column 4,line 50-59):

The methods of the present invention provide enhanced immunity to a wide variety of viruses. Although not limited to any particular viral types or strains some examples of viruses to which immunity may be enhanced include HIV, LCMV, HCV, HTLV-1, HTLV-2, EBV, HBV, human
cytomegalovirus, Herpes simplex 1 and 2, hepatitis G, enterovirus, dengue fever virus, rabies virus. The methods of the present invention provide enhanced immunity to a wide variety of cancers.

The art does not explicitly teach the use of a peptide cancer antigen (claim 8).

While the art the art teaches stimulating cells with a viral antigen to produce an antigen specific T cell, the art does not explicitly teach the viral antigen is inactivated HBV or its virus-derived protein, or inactivated HPV or its virus-derived protein (claim 9).

Slanetz et al. teach a method of making T cells reactive to one or more target antigens (Abstract; [0007]). The art teaches a method comprising obtaining a population of T cells and stimulating the T cells by exposing the cell population to one or more target antigen ([0007]). In embodiments, the target antigen is a protein expressed by one or more of cytomegalovirus, Epstein-Barr virus, hepatitis B virus, human papillomavirus, adenovirus, herpes virus, human immunodeficiency virus, influenza virus, human respiratory syncytial virus, vaccinia virus, Varicella- zoster virus, Yellow fever virus, Ebola virus, and Zika virus. In embodiments, the one or more target antigens comprise polypeptides derived from one or more of the Epstein-Barr virus antigens, LMPl, LMP2, and EBNAl. In other embodiments, the one or more target antigens comprise polypeptides derived from one or more of the cytomegalovirus antigens, pp65, Cancer/testis antigen 1 (NY-ESO-1), and Survivin ([0013]). As evidenced by the Instant Specification, LMP2 is a peptide cancer antigen (see instant claim 11). A protein expressed by hepatitis B virus (HBV) or human papillomavirus (HPV) is interpreted to read on a virus-derived protein of HBV or HPV.

Ashton-Rickardt suggests stimulating cells with a viral antigen to produce an antigen specific T cell. It would have been obvious to produce T cells specific for LMP2 (hence a peptide cancer antigen; an EBV protein). One would have been motivated to do so since Ashton-Rickardt suggests producing cells that provide immunity to EBV and Slanetz teaches contacting T cells with the recited EBV protein to produce T cells specific for this antigen. One would do so to produce a T cell therapeutic specific for EBV. One would have expected success since Slanetz teaches isolated T cells can be successfully treated with this antigen. One would have expected similar results since both references are directed to method of making T cells for therapy. Therefore claim 8 is rendered obvious (claim 8).

Ashton-Rickardt suggests stimulating cells with a viral antigen to produce an antigen specific T cell. It would have been obvious to produce T cells specific for an HBV protein. One would have been motivated to do so since Ashton-Rickardt suggests producing cells that provide immunity to HBV and Slanetz teaches contacting T cells with HBV proteins to produce T cells specific for this antigen. One would do so to produce a T cell therapeutic specific for HBV. One would have expected success since Slanetz teaches isolated T cells can be successfully treated with this antigen. One would have expected similar results since both references are directed to method of making T cells for therapy. Therefore claim 9 is rendered obvious (claim 9).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653